Citation Nr: 0721233	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to May 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not reflect 
that the veteran had at least 1 major seizure in the last 6 
months or 2 in the last year, or an average of at least 5 to 
8 minor seizures weekly.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8911 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has rated the veteran's seizure disorder as analogous 
to petit mal epilepsy.  38 C.F.R. § 4.20.  Grand mal epilepsy 
and petit mal epilepsy are each evaluated under the General 
Rating Formula for Major and Minor Epileptic Seizures 
(General Formula) set forth at 38 C.F.R. § 4.124a.  
Diagnostic Codes 8910 and 8911.  

A 40 percent rating is warranted when there is at least 1 
major seizure in the last 6 months or 2 in the last year; or 
an average of at least 5 to 8 minor seizures weekly.  A 20 
percent rating is warranted when there is at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months.  38 C.F.R. § 4.124a, the General Formula.  

In May 2002 correspondence, the veteran listed the number of 
seizures he had experienced each day for a one-month period 
during April and May 2002.  They ranged from 3-4 per day to 
13-14 per day.  

In March 2004 correspondence, the veteran asserted that he 
had 5-8 seizures per week.  

The fact that this number changes only provides factual 
evidence against the veteran's contentions. 

VA outpatient treatment reports dated from March 2002 to 
February 2003 show that the veteran complained of seizures on 
several occasions.  Diagnoses included seizure disorder.  In 
late June 2002, he reported a seizure.  In July 2002, he 
reported 4 grand mal seizures after back surgery [in April 
2002] and 1 in late June.  On October 15, 2002, he reported 4 
to 5 light seizures since his last visit, September 13, 2002.  

The report of a February 2004 VA examination provides that 
the examiner reviewed the claims file, and sets forth the 
pertinent medical history and the veteran's current 
complaints.  The veteran and his wife reported 4 to 5 grand 
mal seizures in April or May 2003 and none since.  They 
reported light seizures 2 to 3 times a week.  The pertinent 
diagnosis was seizure disorder (grand mal and partial grand 
mal seizure disorder).  

A March 2004 private hospital administrative record reflects 
that the veteran was admitted to the emergency room for 
seizures and left without signing.  Corresponding medical 
records show that he reported a single isolated seizure of 
five minute's duration, during which he lost consciousness.  
The clinical impression was seizure.  

A May 2004 VA discharge summary provides that the veteran was 
hospitalized for just over one month for psychiatric 
treatment.  His Axis III diagnosis [general medical 
condition] was seizures by history.  The summary is negative 
for any indication of seizures during the hospitalization, 
providing significant medical evidence against his claim.

Simply stated, during a period of time when the veteran was 
closely watched by medical care providers, he had no 
seizures, strongly suggesting that the veteran is 
exaggerating his complaints. 
  
Overall, the foregoing records are evidence against an 
evaluation in excess of 20 percent for seizure disorder.  
They provide no objective evidence of at least 1 major 
seizure in the last 6 months or 2 in the last year, or an 
average of at least 5 to 8 minor seizures weekly.  38 C.F.R. 
§ 4.124a, the General Formula.  

The Board acknowledges that some of the veteran's seizures 
might not be observed by health care professionals.  For this 
reason, the Board finds it even more significant that the May 
2004 discharge summary report, covering a month-long 
psychiatric hospitalization, is negative for seizures other 
than by history.  

The Board is aware of the veteran's own assertions as to the 
frequency of his seizures.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran is accordingly competent to report, for example, 
pain, but is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In this case, the weight of the credible evidence 
demonstrates that the veteran is not entitled to an increased 
evaluation for a seizure disorder.  Simply stated, the Board 
finds that the post-service medical record and the veteran's 
inconsistent statements outweigh the veteran's contentions 
and provide strong evidence against this claim. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2002 
and May 2006 that discussed the particular legal requirements 
applicable to the claim and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  He 
failed to report for a personal hearing scheduled at the RO.  

The Board is aware of the veteran's September 2005 request 
for another VA examination, due to increased symptoms.  
Nevertheless, the Board finds that another VA examination is 
unnecessary.  The veteran has submitted no medical evidence, 
such as outpatient treatment records, showing that his 
seizure disorder has increased in severity since his most 
recent VA examination.  A notation in the claims file 
indicates that VA outpatient treatment reports dated in 2005 
are negative for treatment for seizures.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 20 percent for a seizure disorder 
is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


